         Case 3:18-md-02843-VC Document 615 Filed 02/09/21 Page 1 of 5




 Derek W. Loeser (admitted pro hac vice)      Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                        BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                 555 12th Street, Suite 1600
Seattle, WA 98101                             Oakland, CA 94607
Tel.: (206) 623-1900                          Tel.: (415) 445-4003
Fax: (206) 623-3384                           Fax: (415) 445-4020
dloeser@kellerrohrback.com                    lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC-JSC


This document relates to:                      PLAINTIFFS’ SUPPLEMENT TO
                                               MOTION TO COMPEL PRODUCTION
ALL ACTIONS                                    OF DOCUMENTS RELATED TO
                                               FACEBOOK’S APP DEVELOPER
                                               INVESTIGATION

                                               Judge: Hon. Jacqueline Scott Corley
                                               Courtroom: 4, 17th Floor




PLAINTIFFS’ SUPPLEMENT TO MOTION                                                MDL NO. 2843
TO COMPEL RELATED TO ADI                                             CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 615 Filed 02/09/21 Page 2 of 5



        To support its 20-page brief about the App Developer Investigation (the “ADI”), nearly 8

pages of which are single-spaced, Facebook submitted three categories of documents for in

camera review. Facebook says it is offering the third category, consisting of five documents, to

contextualize its claim of privilege over the ADI. But those documents are not family members

to the 20 entries selected for in camera review. The submission of this category of documents is

contrary to Discovery Order No. 12 and the Court’s guidance that no additional evidence should

be submitted in connection with the parties’ briefing outside of the challenged documents and the

privilege logs. See, e.g., Hr’g Tr. 11:2-16 (Jan. 15, 2021). Thus, Plaintiffs respectfully request

that the Court strike or disregard these materials.

        A major factual error also requires correction. Facebook claims on seven occasions in its

brief that, except for the 400 entries that Plaintiffs identified as not involving attorneys, Plaintiffs

conceded privilege as the other entries. But, as Plaintiffs stated in a January 8, 2021

correspondence to Facebook, these 400 entries are not the only category of documents that

Plaintiffs contend are unprivileged with respect to the ADI.



Dated: February 9, 2021                                     Respectfully submitted,


KELLER ROHRBACK L.L.P.                                      BLEICHMAR FONTI & AULD LLP

By:     /s/ Derek W. Loeser                                 By:     /s/ Lesley E. Weaver
        Derek W. Loeser                                             Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)                     Lesley E. Weaver (SBN 191305)
Cari Campen Laufenberg (admitted pro hac vice)              Anne K. Davis (SBN 267909)
David Ko (admitted pro hac vice)                            Matthew P. Montgomery (SBN 180196)
Benjamin Gould (SBN 250630)                                 Angelica M. Ornelas (SBN 285929)
Adele A. Daniel (admitted pro hac vice)                     Joshua D. Samra (SBN 313050)
1201 Third Avenue, Suite 3200                               555 12th Street, Suite 1600
Seattle, WA 98101                                           Oakland, CA 94607
Tel.: (206) 623-1900                                        Tel.: (415) 445-4003
Fax: (206) 623-3384                                         Fax: (415) 445-4020
dloeser@kellerrohrback.com                                  lweaver@bfalaw.com
claufenberg@kellerrohrback.com                              adavis@bfalaw.com
dko@kellerrohrback.com                                      mmontgomery@bfalaw.com

PLAINTIFFS’ SUPPLEMENT TO MOTION                                                          MDL NO. 2843
TO COMPEL RELATED TO ADI                                                       CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 615 Filed 02/09/21 Page 3 of 5




bgould@kellerrohrback.com                              aornelas@bfalaw.com
adaniel@kellerrohrback.com                             jsamra@bfalaw.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Eric Fierro (admitted pro hac vice)
3101 North Central Avenue, Suite 1400
Phoenix, AZ 85012
Tel: (602) 248-0088
Fax: (602) 248-2822
efierro@kellerrohrback.com

                                   Plaintiffs’ Co-Lead Counsel




PLAINTIFFS’ SUPPLEMENT TO MOTION                                                 MDL NO. 2843
TO COMPEL RELATED TO ADI                                              CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 615 Filed 02/09/21 Page 4 of 5




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Derek W. Loeser, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this day of February, 2021, at Seattle, Washington.


                                              /s/ Derek W. Loeser
                                              Derek W. Loeser




PLAINTIFFS’ SUPPLEMENT TO MOTION                                                      MDL NO. 2843
TO COMPEL RELATED TO ADI                                                   CASE NO. 18-MD-02843-VC
           Case 3:18-md-02843-VC Document 615 Filed 02/09/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE
          I, Sarah Skaggs, hereby certify that on February 9, 2021, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.

          In addition, the following were served via email:

                 Anjeza Hassan
                 annie.sara@yahoo.com

                                                /s/ Sarah Skaggs
                                                Sarah Skaggs




PLAINTIFFS’ SUPPLEMENT TO MOTION                                                         MDL NO. 2843
TO COMPEL RELATED TO ADI                                                      CASE NO. 18-MD-02843-VC
